DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2/10/2022 has been entered:  Claims 1-12 and 14-18 remain pending in the present application, with claims 5-12 and 14-15 being withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 4,521,210 A).

Regarding Claim 1, Wong discloses a glaucoma drainage device (Figs. 3A, and 11; Abstract and Col. 4, lines 18-24) comprising:
a lumen-less elongated body extending axially from a distal end to a proximal end (Figs. 3A and 3B, elements 40 and 51; Col. 4, lines 18-38), the distal end formed as a wedge with a leading distal edge (elements 50; Col. 4, lines 39-56 describe a beveled end), the body having one or more outer surfaces that define at least one open groove extending from, at, or near the proximal end towards the distal end of the body (Fig. 3C, elements 40,42, and 44 and Fig. 15, element 92; Col. 6, lines 42-48),
wherein the elongated body is configured to lodge in the suprachoroidal space of an eye and extend into the anterior chamber of the eye to permit aqueous humor from the anterior chamber of the eye to flow along the open groove from the anterior chamber of the eye to the suprachoroidal space of the eye (Col. 4, line 66 -  Col. 5, line 2; also see Col. 7, lines 12-15 and Abstract), and
wherein the open groove terminates at an abutment defined by the elongated body (see annotated Fig. 3A below, the abutments being formed by the abutting of the grooves with the flat portion forming end 50).

    PNG
    media_image1.png
    452
    835
    media_image1.png
    Greyscale


Regarding claim 2, Wong further discloses wherein:
the body defining a plurality of open grooves that extend parallel to one another from the proximal end towards the distal end of the body (Fig. 3C, elements 40,42, and 44 and Fig. 15, element 92; Col. 6, lines 42-48), wherein the plurality of open grooves terminate at corresponding abutments defined by the elongated body, the abutments being spaced proximally from the distal end (see annotated Fig. 3A above which shows the terminating abutments being spaced apart from distal end 50).

	In the alternative, claim(s) 1 and 16-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaron et al. (US 8,034,016 B2), hereinafter Yaron.

Regarding Claim 1, Yaron discloses a glaucoma drainage device (Figs. 1, 2, 9,  and 13; Abstract and Col. 1, lines 12 - 13) comprising:
a lumen-less elongated body extending axially from a distal end to a proximal end (Figs. 1 and 2, elements 10 and 11; Fig. 13, elements 71 and 72; Col. 2, lines 36-49; and Col. 5, lines 8-20), the distal end formed as a wedge with a leading distal edge (Fig. 1, element 12; unlabeled in Fig. 13), the body having one or more outer surfaces that define at least one open groove extending from, at, or near the proximal end towards the distal end of the body (Figs. 1 and 2, element 16A and 16B; Fig. 13, element 74; Col. 2, lines 60 - 64),
wherein the elongated body is configured to lodge in the suprachoroidal space of an eye (Col. 3 indicates a portion of the implant is beneath the sclera e.g. suprachoroidal) and extend into the anterior chamber of the eye to permit aqueous humor from the anterior chamber of the eye to flow along the open groove from the anterior chamber of the eye to the suprachoroidal space of the eye (Col. 3, lines 18 - 20 indicate how aqueous humor is drained via the grooves), and
wherein the open groove terminates at an abutment defined by the elongated body (Fig. 13, element 73B abuts and terminates groove 74; Col. 5, lines 14-16 indicates use with only one cylinder; Also see Fig. 9 which appears to show extensions of the flange reaching into, and terminating the grooves).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

	Regarding Claim 16, Yaron discloses the invention as claimed. Yaron further discloses the body being square or rectangular shaped (and thus would have plainer upper and lower surfaces; Col. 2, lines 39 - 41).

	Regarding Claim 17, Yaron further discloses the body having a tapered distal end (the bottom portion of element 12 is tapered by nature of being a semicircular shape; the same shape is shown in Fig. 13).
	
	Regarding Claim 18, Yaron further discloses the abutment disposed at or near a distal end of the open groove, the abutment being spaced proximally from the tapered distal end (Fig. 13 shows abutment 73B spaced apart from the tapered distal end flange).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yaron, as applied to claim 1, and further in view of Pinchuk et al. (US 2007/0123812 A1), hereinafter Pinchuk.

Regarding Claim 3, Yaron substantially disclose the invention as claimed. Yaron does not explicitly teach having a hardness of Shore 30A to 60A.
In the same field of endeavor, Pinchuk teaches a device for draining fluid from the anterior chamber of the eye (Figs. 5C and 5D) being made from silicone or poly(styrene-block-isobutylene-block-styrene) (SIBS) (Paragraphs 16, 21, and 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the material of construction of Yaron with the SIBS of Pinchuk would have achieved the predictable result allowing for drainage of aqueous humor to treat glaucoma. In particular, Yaron also teaches the device may also be made from silicon or other suitable polymeric materials (Col. 5, lines 32 - 35) and as such would operate analogously when modified with the teachings of Pinchuk.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.
103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR
International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).
Pinchuk further teaches SIBS having a Shore of 10A to 100D, and that Shore can be modified to have desired elastomeric and hardness qualities (Paragraph 36). As such, Pinchuk teaches the Shore of the implant being a result effective variable.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yaron and Pinchuk as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 4, Yaron substantially disclose invention as claimed. Yaron does not explicitly disclose the body being formed of at least one of poly(styrene-block-isobutylene-block-styrene) (SIBS), styrene ethylene butylene styrene (SEBS), polyhexene, polypropylene, and polyethylene.
In the same field of endeavor, Pinchuk teaches a device for draining fluid from the anterior chamber of the eye (Figs. 5C and 5D) being made from silicone or poly(styrene-block-isobutylene-block-styrene) (SIBS) (Paragraphs 16, 21, and 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the material of construction of Yaron with the SIBS of Pinchuk would have achieved the predictable result allowing for drainage of aqueous humor to treat glaucoma. In particular, Yaron also teaches the device may also be made from silicon or other suitable polymeric materials (Col. 5, lines 32 - 35) and as such would operate analogously when modified with the teachings of Pinchuk.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.
103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR
International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).


Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection previously set forth in the non-final office action mailed 11/12/2021. All previous objections have been withdrawn.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
That is, Applicant states independent claim 1 is amended to include the features of previously presented claim 2; however, Examiner notes that, while the limitations are similar, the new limitations in claim 1 are more specific in requiring the groove “terminates” at an abutment. By contrast, claim 2 as previously presented merely required an abutment “at or near” a distal end of an open groove.
As such, a new grounds of rejection is made in view of a previously uncited embodiment in Fig. 13 of Yaron.
Further, the limitations of claim 1 are also found in newly presented reference Wong, which has been introduced to teach the limitations of claim 2 as amended.
Applicant’s arguments regarding the dependent claims are similarly moot as claim 1 remains rejected as set forth above

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clauson et al. (US 9,480,598 B2) discloses a lumen-less grooved ocular implant (Fig. 3).
Hannon et al. (US 2009/0221992 A1) discloses a drainage catheter having a grooved end with a tapered tip (Fig. 1).
Pynson et al. (US 5,879,319 A) discloses a lumen-less drainage implant using a groove for drainage (Fig. 1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/ARIANA ZIMBOUSKI/             Primary Examiner, Art Unit 3781